DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: None of the elements are not numbered in a drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: none .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities: 
Claim 1, line 8 recites “’closed-end’”.  The quote mark should be there. The examiner suggests for the applicant to remove the quote marks. Appropriate correction is required.
Claim 1, line 10 recites “… easy insertion into vagina”. It should be amended to read as “…easy insertion into the vagina”.
Claim 1 recites “inner tube” alone some places and “inner tube (conduit)” in other places. Examiner suggests for the applicant to use consistent terms for readability and clarity. 
Claim 1, line 34 recites “vagina”. It should be amended to read as “the
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 10 been renumbered claim 1. Claim 1-9 has been labeled as amended. However, the claims appear to be cancelled. The examiner suggests for the applicant to use a proper claim identifier. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said barrel (outer tube), further comprising air holes 
Claim 1 recites the limitation "an inner tube of a tampon plastic applicator with a new design and new features, and having a new function, new purpose and new objective" in line 15-17.  It is not clear to the examiner if the Applicant is referring to the a tampon plastic applicator that was mentioned in claim 1, line 2 or new one. For examination purpose, the examiner is interpreting it to be the same one.
Claim 1 recites the limitation "…the point…" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “an easy-grip rubber pipet/syringe air bulb…” in line 40. It is unclear to the examiner if the Applicant is referring to the easy- grip rubber pipet/syringe air bulb in line 23-25 or a new one. For examination purpose, the examiner is interpreting it to be the same.
Claim 1 recites the limitation "the opposite end of said inner tube (conduit) opening…" in line 41.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a permanent rubber seal or rubber gasket…” in line 47. It is unclear to the examiner if the Applicant is referring to the permanent rubber seal and rubber gasket in claim 1 line 42 or a new one. For examination purpose, the examiner is interpreting it to be the same. Furthermore, one says permanent rubber seal or rubber gasket and the other one says permanent rubber seal and rubber gasket. The examiner suggests for the Applicant to use consistent terms for readability and clarity. 
Claim 1 recites the limitation “said vaginal drying air pump device/apparatus, further comprising a second function with and having a cooling & drying method and system, including and dependent upon the use of said device/apparatus to provide said 
Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fasani (US 6,293,928).
Regarding claim 1 (as best understood), Fasani discloses a vaginal drying air pump device/apparatus (see annotated drawing below) comprising: a) a barrel (outer tube) of a tampon plastic applicator with a new design and new features, and having a new function, new purpose and new objective, wherein said barrel (outer tube) allows for pumped air to be evenly distributed, and flowing throughout air holes into and within vagina, temporarily reducing excessive moisture and reducing excessive heat within the vagina (see annotated drawing below); b) said barrel (outer tube), further comprising a 'closed-end' contoured tip on one side (see annotated drawing below), wherein said closed-end contoured tip allows for comfortable and easy insertion into vagina [0068]; c) said barrel (outer tube), further comprising air holes (see annotated drawing below) evenly spaced around said barrel's (outer tube) surface area (see annotated drawing below), wherein said air holes allows for an even distribution of air flowing throughout said barrel (outer tube) surface and within and into the vagina (see annotated drawing below); d) an inner tube of a tampon plastic applicator with a new design and new features, and having a new function, new purpose and new objective, wherein said inner tube performs as a conduit, and provides a pathway for passage of continuous and consistent flow of air pumped into said barrel (outer tube) (see annotated drawing below); e) said inner tube, further comprising placement with permanent securing and sealant around said inner tube (conduit) opening within center of permanent rubber seal or rubber gasket(see annotated drawing below), which said permanent rubber seal or said rubber gasket is secured on top easy- grip rubber pipet/syringe air bulb to prevent air from leaking out (see annotated drawing below), 

    PNG
    media_image1.png
    793
    652
    media_image1.png
    Greyscale


Examiner Note: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TIGIST S DEMIE/Examiner, Art Unit 3794